Opinion op ti-ie Court by
Judge Robertson:
Tbe denial that the alleged necessaries were furnished at the wife’s instance or on her credit, is sufficient to bar the action for subjecting her estate even if she authorized the signature of her name to the note, for, as hitherto adjudged, there was no statutory consideraton for the note.
Moreover the answer imports a plea of non est factum; for, connected with other facts, the averment that her name was signed by the husband in her absence impliedly negatives his authority.
It seems to this court therefore that the circuit court erred in sustaining a demurrer to the answer.
Wherefore the judgment is reversed and the cause remanded for further proceedings.